Exhibit 10.6 VOTING AGREEMENT VOTING AGREEMENT, dated as of February 6, 2015 (the “ Agreement ”), among Selectica, Inc., a Delaware corporation (the “ Company ”), the persons and entities set forth on the signature page hereto (together with any transferees who become parties hereto pursuant to Section 1.2, the “ Stockholder ”) and the investors listed on the signature pages hereto (the “ Investors ”). W I T N E S S E T H WHEREAS, contemporaneously with the execution and delivery of this Agreement, the Company is entering into a Purchase Agreement, dated as of February 6, 2015 (as such agreement may hereafter be amended from time to time, the “ Purchase Agreement ”), with the Investors which provides for, upon the terms and subject to the conditions set forth therein, the sale of the Company’s equity securities and warrants (the “ Securities ”); and WHEREAS, capitalized terms used herein have the respective meanings ascribed thereto in the Purchase Agreement; and WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to call a Stockholders Meeting and, as necessary, up to three (3) Subsequent Stockholders Meetings for the purpose of seeking approval of the Company’s stockholders for the Proposal; and WHEREAS, as of the date hereof, the Stockholder owns beneficially the number of shares of Common Stock set forth opposite the Stockholder’s name on Schedule I hereto (all such shares so owned and which may hereafter be acquired by such Stockholder prior to the termination of this Agreement, whether upon the exercise of options, conversion of convertible securities, exercise of warrants or by means of purchase, dividend, distribution or otherwise, being referred to herein as the Stockholder’s “ Shares ”); and WHEREAS, as a condition to the Investors’ willingness to enter into the Purchase Agreement, the Investors have required the Stockholder to enter into this Agreement; and WHEREAS, in order to induce the Investors to enter into the Purchase Agreement, the Stockholder is willing to enter into this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the Company and the Stockholder hereby agree as follows: ARTICLE I. TRANSFER AND VOTING OF SHARES; AND OTHER COVENANTS OF THE STOCKHOLDER SECTION 1.1. Voting of Shares . From the date hereof until termination of this Agreement pursuant to Section 3.2 hereof (the “ Term ”), at any meeting of the stockholders of the Company, however called and at any adjournment or postponement thereof, and in any action by consent of the stockholders of the Company, the Stockholder shall (A) appear at such meeting or otherwise cause its Shares to be counted as present thereat for purposes of establishing a quorum and (B) vote (or cause to be voted) its Shares in favor of the Proposal and such other matters as may be necessary or advisable to consummate the transactions contemplated by the Purchase Agreement. SECTION 1.2. No Inconsistent Arrangements; Permitted Transfers . Except as contemplated by this Agreement, the Stockholder shall not during the Term (i) transfer, or consent to any transfer of, any or all of the Stockholder’s Shares or any interest therein, or create or permit to exist any lien or other encumbrance on such Shares; provided, however , that the Stockholder may transfer any or all of the Stockholder’s Shares if such transferee shall have executed a counterpart signature page to this Agreement, pursuant to which such person becomes a party to this Agreement and agrees to be bound by all the provisions of this Agreement as and to the same extent as if he, she or it were the original Stockholder (a “Permitted Transfer”), (ii) enter into any contract, option or other agreement or understanding with respect to any transfer of any or all of such Shares or any interest therein other than a Permitted Transfer, (iii) grant any proxy, power-of-attorney or other authorization in or with respect to such Shares, (iv) deposit such Shares into a voting trust or enter into a voting agreement or arrangement with respect to such Shares if such deposit would interfere with the performance of this Agreement by the Stockholder, or (v) take any other action that would in any way restrict, limit or interfere with the performance of its obligations hereunder or the transactions contemplated hereby or by the Purchase Agreement. SECTION 1.3. Proxy; Reliance . The Stockholder hereby revokes any and all prior proxies or powers of attorney in respect of any of the Stockholder’s Shares and constitutes and appoints any of Blaine Mathieu and Todd Spartz, with full power of substitution and resubstitution, at any time during the Term, as its true and lawful attorney and proxy (its “ Proxy ”), for and in its name, place and stead, to vote each of such Shares as its Proxy in favor of the matters set forth in Section 1.1, at every annual, special, adjourned or postponed meeting of the stockholders of the Company, including the right to sign its name (as stockholder) to any consent, certificate or other document relating to the Company that the Delaware General Corporation Law may permit or require as provided in Section 1.1. THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST THROUGHOUT THE TERM. SECTION 1.4. Stop Transfer . Other than in a Permitted Transfer, the Stockholder shall not attempt to effect any transfer of the Stockholder’s Shares, and any such request shall be null and void, ab initio . The Stockholder will not request that the Company register the transfer (book-entry or otherwise) of any certificate or uncertificated interest representing any of the Stockholder’s Shares other than in connection with a Permitted Transfer, and the Company shall not register any Permitted Transfer of any certificate or uncertificated interest representing any of the Stockholder’s Shares unless and until the transferee shall have executed a counterpart signature page to this Agreement, pursuant to which such person becomes a party to this Agreement and agrees to be bound by all the provisions of this Agreement as and to the same extent as if he, she or it were the original Stockholder. Shares of Common Stock or Series F Preferred Stock transferred pursuant to a Permitted Transfer shall be in certificated form and shall bear the legend set forth in Section 1.7 below. The Company shall issue stop-transfer instructions to the transfer agent for the Common Stock instructing the transfer agent not to register any transfer of Shares during the Term except in compliance with the terms of this Agreement. This Agreement shall be binding upon the successors in interest to any of the Stockholder’s Shares. SECTION 1.5. Additional Shares . The Stockholder hereby agrees, while this Agreement is in effect, to promptly notify the Company of the number of any new Shares acquired (whether upon the exercise of options, conversion of convertible securities, exercise of warrants or by means of purchase, dividend, distribution or otherwise) by such Stockholder, if any, after the date hereof. SECTION 1.6. Disclosure . The Stockholder hereby authorizes the Company to publish and disclose in the Proxy Statement (including all documents and schedules filed with the SEC), its identity and ownership of the Shares and the nature of its commitments, arrangements and understandings under this Agreement. SECTION 1.7. Share Legend . As promptly as practicable following the date of this Agreement and, in any event, no more than five (5) Business Days after the date hereof, the Stockholder shall cause the certificate(s) representing the Stockholders’ Shares of Series F Preferred Stock to be delivered to the Company and the Company shall place the following legend on such certificates: “The voting of the shares represented by this certificate is governed by the terms of a Voting Agreement, a copy of which is available from the Secretary of the Company.” Promptly after the legending of the certificates as provided above, the Company shall return such certificates to the Stockholder or as the Stockholder may other direct. Upon the termination of this Agreement (or, if earlier, the termination of the transfer restrictions in this Agreement) in accordance with its terms, the Company shall reissue the certificates representing the Stockholders’ Shares without the legend set forth above (the foregoing obligation to survive termination of this Agreement). ARTICLE II. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER The Stockholder hereby represents and warrants to the Company and the Investors as follows: SECTION 2.1. Due Authorization, etc . The Stockholder has all requisite power and authority to execute, deliver and perform this Agreement, to appoint the Proxy and to consummate the transactions contemplated hereby all of which have been duly authorized by all action necessary on the part of the Stockholder. The execution, delivery and performance of this Agreement, the appointment of the Proxy and the consummation of the transactions contemplated hereby have been duly authorized by all necessary action on the part of Stockholder. This Agreement has been duly executed and delivered by or on behalf of the Stockholder and constitutes a legal, valid and binding obligation of the Stockholder, enforceable against the Stockholder in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency, moratorium or other similar laws and except that the availability of equitable remedies, including specific performance, is subject to the discretion of the court before which any proceeding for such remedy may be brought. SECTION 2.2. Required Filings and Consents . The execution and delivery of this Agreement by the Stockholder does not, and the performance of this Agreement by the Stockholder will not, require any consent, approval, authorization or permit of, or filing with or notification to, any governmental or regulatory authority (other than any necessary filing under the Exchange Act), domestic or foreign, except where the failure to obtain such consents, approvals, authorizations or permits, or to make such filings or notifications, would not prevent or delay the performance by the Stockholder of the Stockholder’s obligations under this Agreement. SECTION 2.3. Ownership of Shares . The Stockholder is the record and beneficial owner of the Shares set forth opposite its name on Schedule I hereto. On the date hereof, such Shares constitute all of the Shares owned of record or beneficially by such Stockholder. ARTICLE III. MISCELLANEOUS SECTION 3.1. Definitions . Terms used but not otherwise defined in this Agreement have the meanings ascribed to such terms in the Purchase Agreement. SECTION 3.2. Termination . This Agreement shall terminate and be of no further force and effect (i) by the written mutual consent of the parties hereto, (ii) upon the approval of the Proposal by the Company’s stockholders at the Stockholders Meeting at which a quorum was present and acting throughout, (iii) immediately following the third Subsequent Stockholders Meeting or (iv) automatically and without any required action of the parties hereto upon termination of the Purchase Agreement in accordance with its terms. No such termination of this Agreement shall relieve any party hereto from any liability for any breach of this Agreement prior to termination. Notwithstanding the foregoing, the restrictions on transfer of the Shares subject to this Agreement set forth in this Agreement (including Sections 1.2 and 1.4 hereof) shall terminate upon the earlier of (a) the termination of this Agreement or (b) the first anniversary of the date of this Agreement. SECTION 3.3. Further Assurance . From time to time, at another party’s request and without consideration, each party hereto shall execute and deliver such additional documents and take all such further action as may be necessary or desirable to consummate and make effective, in the most expeditious manner practicable, the transactions contemplated by this Agreement. SECTION 3.4. No Waiver . The failure of any party hereto to exercise any right, power or remedy provided under this agreement or otherwise available in respect hereof at law or in equity, or to insist upon compliance by any other party hereto with its obligations hereunder, or any custom or practice of the parties at variance with the terms hereof shall not constitute a waiver by such party of its right to exercise any such or other right, power or remedy or to demand such compliance. SECTION 3.5. Specific Performance . The Stockholder acknowledges that if the Stockholder fails to perform any of its obligations under this Agreement, immediate and irreparable harm or injury would be caused to the Company and the Investors for which money damages would not be an adequate remedy. In such event, the Stockholder agrees that the Company and each Investor shall have the right, in addition to any other rights it may have, to specific performance of this Agreement. Accordingly, should the Company or any Investor institute an action or proceeding seeking specific enforcement of the provisions hereof, the Stockholder hereby waives the claim or defense that the Company or such Investor has an adequate remedy at law and hereby agrees not to assert in any such action or proceeding the claim or defense that such a remedy at law exists. SECTION 3.6. Notice . Unless otherwise provided, any notice required or permitted under this Agreement shall be given in writing and shall be deemed effectively given as hereinafter described (i) if given by personal delivery, then such notice shall be deemed given upon such delivery, (ii) if given by telex or telecopier, then such notice shall be deemed given upon receipt of confirmation of complete transmittal, (iii) if given by electronic mail during normal business hours of the recipient, and if not sent during normal business hours, then on the recipient’s next business day, (iv) if given by mail, then such notice shall be deemed given upon the earlier of (A) receipt of such notice by the recipient or (B) three days after such notice is deposited in first class mail, postage prepaid, and (v) if given by an internationally recognized overnight air courier, then such notice shall be deemed given one Business Day after delivery to such carrier. All notices shall be addressed to the party to be notified at the address as follows, or at such other address as such party may designate by ten days’ advance written notice to the other party: (a) If to the Company: Selectica, Inc. 2121 South El Camino Real, 10th Floor San Mateo, California 94403 Attention: Todd A. Spartz Fax: (650) 532-1505 E-mail: tspartz@selectica.com With a copy to: DLA Piper LLP (US) 2000 University Avenue
